By the Court.

The objection, that the report was not made to the next court after it was agreed upon, is not supported in point *131of fact. The court being in session upon the 7th of March, the next term holden in June was the proper time for the return and acceptance of the report. »
The referee, who did not join in the report, appears to have been present at the hearing, but did not agree with his brethren as to the amount of the damages. The report by the others is sufficient within the statute and the agreement of the parties.
The certificate of the referees, that they had fully heard the parties, is a sufficient answer to the third objection.
Alden for the defendant in error.

Judgment affirmed.